DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed June 15, 2021 in which claims 1-20 are pending in the application. 

					Claim Objection
2.	In claim 5, it is not clear if the “or” means it is a choice of one of those listed limitations or all of those. For examination purposes, the Examiner has interpreted the “or” to mean only one out of all the limitations listed.  (Claims 12, 19 are similar)

			   Claim Rejections - 35 USC § 101
 3. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., acquiring, by a transaction processing system, a record of a chargeback asserted by a customer against a merchant for a transaction; determining, by the transaction processing system and using a chargeback representment model, a confidence of asserting chargeback representment for the chargeback, wherein the chargeback representment model is trained to predict success of a chargeback representment based on analyzing the context and characteristics of a chargeback; facilitating, by the transaction processing system, chargeback representment for the chargeback for the transaction; receiving, by the transaction processing system, results of the chargeback representment for the chargeback; and providing, by the transaction processing system, the results of the chargeback representment for the chargeback to the merchant. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Commercial or legal interactions.  Processing a transaction is fulfilling the agreement in the form of contracts and hence it is also a Commercial Interaction. As per the October 2019 Update: Subject Matter Eligibility, page 5, Commercial or Legal interaction has been identified under Certain Methods of Organizing Human Activity. The claims recite a method for conducting a model-based chargeback representment. The claim also recites a transaction processing system and a chargeback representment model. That is, other than, a transaction processing system and a chargeback representment model, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a transaction processing system and a chargeback representment model, result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a transaction processing system and a chargeback representment model, to be generic computer elements (see [0006]).  A chargeback representment model is broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a transaction processing system and a chargeback representment model, are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a transaction processing system and a chargeback representment model, are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Steps such as receiving and acquiring are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using generic computer components (see MPEP 2106.05(d), II). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 9 and 16 and hence these claims 8 and 15 are rejected on similar grounds as claim 1. 
Dependent claims 2-7, 9-14 and 16-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 

Claim Rejections - 35 USC § 102
4.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.       Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai et al., U.S. Patent Application Publication Number (2017/0286962 A1).
 
Regarding Claim 1,     
Lai teaches a method for conducting a model-based chargeback representment comprising: 
acquiring, by a transaction processing system, a record of a chargeback asserted by a customer against a merchant for a transaction (See at least [0027], “The database system may record the binary dispute results for the chargebacks that have been disputed”);
determining, by the transaction processing system and using a chargeback representment model, a confidence of asserting chargeback representment for the chargeback, wherein the chargeback representment model is trained to predict success of a chargeback representment based on analyzing the context and characteristics of a chargeback (See at least [0028], [0061], “apply a machine learning model to the training data set to generate a dispute success model that calculates a predicted probability of success for disputes based on the multiple attributes”);
facilitating, by the transaction processing system, chargeback representment for the chargeback for the transaction; (See at least [0025-0026], [0065],  facilitating chargeback representment);
receiving, by the transaction processing system, results of the chargeback representment for the chargeback (See at least [0038], receiving results of the chargeback representment);
providing, by the transaction processing system, the results of the chargeback representment for the chargeback to the merchant (See at least [0038], providing the results).

Regarding Claim 2,     
Lai teaches,
retraining, by the transaction processing system, the chargeback representment model based on the results of the chargeback representment for the chargeback to the merchant (See at least [0038-0039], [0068],  retraining the chargeback representment model).

Regarding Claim 3,     
Lai teaches,
wherein facilitating the chargeback representment comprises: 
providing, by the transaction processing system to the merchant, a recommendation regarding the chargeback representment, wherein the recommendation is associated with the confidence of the model regarding the chargeback representment (See at least [0022], [0026], [0054-0055], “apply a machine learning model to a training data set to generate a dispute success model that calculates a predicted probability of success for disputes based on multiple attributes”);
receiving, by the transaction processing system from the merchant, a request to initiate the chargeback representment (See at least [0026-0027], a request to initiate the chargeback representment).

Regarding Claim 4,     
Lai teaches,
wherein facilitating the chargeback representment comprises: automatically initiating, by the transaction processing system, the chargeback representment on behalf of the merchant based on the confidence of the model regarding the chargeback representment (See at least [0053], automated bulk dispute challenge system 124 to automatically dispute a chargeback).

Regarding Claim 5,     
Lai teaches,
wherein the context and characteristics of the chargeback comprise:
characteristics of the customer involved in the transaction (See at least [0057], [0061], characteristics of the customer); 

Regarding Claim 6,     
Lai teaches,
further comprising training the chargeback representment model by: 
accessing, by the transaction processing system, a plurality of records of chargebacks, wherein the plurality of records includes respective context and characteristics of each chargeback (See at least [0057], “historical chargeback data set describing disputed credit transactions is equivalent to a plurality of records of chargebacks);
providing, by the transaction processing system, the plurality of records of chargebacks to the chargeback representment model (See at least [0029], “Once the model generation module has acquired a viable amount of mature historical data, the model generation module may start to build the machine learning model.”);
predicting, by the transaction processing system using the chargeback representment model, an outcome of asserting representment for each chargeback in the plurality of records of chargebacks (See at least [0038], [0055], [0061], “The model generation module 310 may be configured to apply a machine learning model to the training data set to generate a dispute success model that calculates a predicted probability of success for disputes based on the multiple attributes”); 
predicting, by the transaction processing system using the chargeback representment model, a relative relevance of the respective context and characteristics of each chargeback (See at least [0074], “the dispute decision module may receive a dispute success model that calculates a predicted probability of success for disputes generated by applying a machine learning model to a training data set featuring multiple attributes describing data characteristics of disputed events);
receiving, by the transaction processing system, an outcome of a representment associated with one or more of the predicted outcomes (See at least [0065], “The tracking module 360 may receive a dispute result set 370 from the dispute moderating party. The tracking module 360 may track an accuracy rate for the dispute success model used by the dispute decision module 330 by comparing the predicted probability of success to an actual rate of success.”);
 revising, by the transaction processing system, the chargeback representment model based on the received outcome (See at least [0068], “The model generation module 400 may receive via a tracking interface 428 a feedback result that a machine learning model may use to update a dispute success model 422.”).

Regarding Claim 7,     
Lai teaches,
further comprising recommending, by the transaction processing system to the merchant, additional context and characteristics to collect during subsequent transactions (See at least [0061]).

Regarding Claims 8 and 15,     
Independent claims 8 and 15 recite the steps that are substantially similar to independent claim 1, and hence rejected on similar grounds.  In addition, claim 15 also recites computer-readable non-transitory storage media which is inherent in the disclosure of Lai.
Regarding Claims 9 and 16,     
Claims 9 and 16 recite the steps that are substantially similar to claim 2, and hence rejected on similar grounds.
Regarding Claims 10 and 17,     
Claims 10 and 17 recite the steps that are substantially similar to claim 3, and hence rejected on similar grounds.
Regarding Claims 11 and 18,     
Claims 11 and 18 recite the steps that are substantially similar to claim 4, and hence rejected on similar grounds.
Regarding Claims 12 and 19,     
Claims 12 and 19 recite the steps that are substantially similar to claim 5, and hence rejected on similar grounds.
Regarding Claims 13 and 20,     
Claims 13 and 20 are substantially similar to claim 6 and hence rejected on similar grounds. 
Regarding Claim 14,     
Claim 14 is substantially similar to claim 7 and hence rejected on similar grounds. 

Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693                                                                                                                                                                     /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698